

114 S2732 IS: To amend the Federal Water Pollution Control Act to exempt Indian tribes from compensatory mitigation requirements in connection with certain discharges of dredged or fill material, and for other purposes.
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2732IN THE SENATE OF THE UNITED STATESMarch 17, 2016Mr. Sullivan (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to exempt Indian tribes from compensatory
			 mitigation requirements in connection with certain discharges of dredged
			 or fill material, and for other purposes.
	
		1.Exemption from compensatory mitigation requirements
 (a)In generalSection 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) is amended by adding at the end the following:
				
					(u)Indian tribes
 (1)DefinitionsIn this subsection: (A)Indian landThe term Indian land means land owned by, operated by, or otherwise belonging to an Indian tribe.
 (B)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (C)Permitted activityThe term permitted activity means a discharge of dredged or fill material for which a permit is issued under this section. (2)Exemption from compensatory mitigation requirementsNotwithstanding any other provision of law, an Indian tribe that applies for a permit for a permitted activity to be conducted on Indian land shall not be required to provide any form of compensatory mitigation as a condition of the permit.
 (3)Evaluation of Indian tribe permit applicationIn evaluating a permit application submitted by an Indian tribe to carry out a permitted activity on Indian land, the Secretary may not take into account the nonavailability of compensatory mitigation under the exemption provided by paragraph (2).
 (4)Situations in which an Indian tribe ceases to maintain permitted activityIf an Indian tribe described in paragraph (2) ceases to maintain the permitted activity on Indian land or seeks to abandon the permitted activity without a good faith transfer, the Indian tribe shall obtain a permit modification from the Secretary, which may require restoration and rehabilitation of the area.
 (5)EffectThe exemption described in paragraph (2) shall not affect the applicability of any other requirement under this Act to an Indian tribe or Indian land, including any requirement to avoid and minimize adverse impacts to wetlands, streams, and other aquatic resources.
						.
 (b)ApplicabilityThe amendment made by subsection (a) shall apply to permits issued under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) after the date of enactment of this Act.